Title: From John Adams to Boston Patriot, 2 August 1810
From: Adams, John
To: Boston Patriot





Quincy, August 2, 1810


Amsterdam, Feb. 24, 1782—wrote to Mr. Dumas: “Your favor of the 23d is just come to hand. Thank you for your care and skill in the purchase of the house; and will do honour to your bills whenever they appear, by paying the cash. Madame La Comtesse de Wickrad, according to your relation, made me and our state a most elegant compliment, for which you will be so good if you please to make my acknowledgments. Can it not be made convenient for me to receive possession of the house forthwith? I should prefer that, and would pay the remainder of the money immediately, in which case I would remove some furniture into it immediately.”
Amsterdam, Feb. 25, 1782—wrote to Mr. Lovell, in congress—(secret and confidential.)
Dear Sir—“In my letter to congress of the 16th of May, inclosing my memorial, I observed, that the bravery of our countrymen in Carolina, De la Motte Piquet’s captures, and the Spanish operations at Gibraltar, had contributed to raise the spirits of this nation from that gloom into which the capture of St. Eustatia, Essequibo and Demerara had plunged them. I did not then conceive it possible that I could be called upon to apologize for the paper enclosed; If I had, I could have added, that that memorial contributed more than all the rest, to the reassurance of the nation.
In order to judge what the state of mind was, that the people were in; we should know, that they lived in daily expectation and dread of a mob. I was told expressly by one of the most learned and prudent men in this republic, a professor at Leyden, that he was then, every day, and had been a long time in expectation of something breaking out, that would be very disagreeable. I had intimations of this from various other quarters. I knew that Mr. Van Berckel had been intimidated, or rather the regency, on his account. I knew that the Baron Van der Capellen de Poll, had thought himself obliged to fly to another province. I knew that Mr. de Neufville had chosen to leave the republic, for a time. And I saw that three mighty houses, Hanover, Brunswick, and Orange, (the three great champions of European liberty and the protestant church) had levelled their policy, as by a family compact, to raise mobs in Amsterdam.
There was a gloomy silence. Nobody dared to talk or speak. They recollected very well the circumstances of the mobs in Amsterdam in 1748; but they dared not speak of them till lately. In one thousand seven hundred and forty-eight, the populace arose in Amsterdam to demand that the city should vote for joining England, and constituting an hereditary statholder. Innumerable houses were pillaged; all the furniture, and they say, millions of ducats thrown into the canals. They were obliged at last, to fire upon the people, and whole crouds were driven headlong into the canals, where hundreds perished in mud and water.
Upon this occasion, was it not plain, that Sir Joseph York’s policy was to excite a similar fury against Temmink and Van Berckel? Was it not plain, by the prince’s laying before the states Mr. Laurens’ papers; in a manner so unnecessary, so impolitick in the sense of good men, that he was giving aid, wittingly or inadvertently, to Yorke’s system? I know there are persons who believe that the plan was concerted between the two courts of London and the Hague. A gentleman of excellent character and profound discretion, as well as learning, told me within this week, “we were saved by miracle. If Sir Joseph Yorke had advised his master to have declared war against Amsterdam alone, we should have been undone past all remedy. Your memorial contributed somewhat to our salvation. It was a good antidote to Yorke’s poison.” The prince’s frequent exclamations “on a conjuré la Perte de ma Maison. Ne parle point d’Amsterdam ou de Monsieur le Baron de Vander Capellen: on a jonjuré la Ruine de ma Maison,” are marks of the anxiety and distress of the court, at the same time.
My memorial, contrived as it was, and coming out as it did, compelled all parties to speak in its praise. The courtiers themselves were obliged to say, “It is cunningly drawn up; it is sensible; it is eloquent; it is fine; it is elaborate.” &c. &c. The opposite Party cryed, “It is admirable; it is excellent; it is noble; it is the best thing that ever was written.” I am well informed that the common people read it and heard it read with the utmost eagerness and with tears in their eyes. [There was nothing in the memorial that merited these commendations: but the jealousies of both parties of each other, and their mutual terror of the people compelled them to speak in this manner.]
I do not believe that any letters which have gone from hence, have spoken much in its praise. The friends of liberty dare not.—Letters from the opposite party may have condemned it in America, although they dared not to disapprove it here.
In short, if I am not delirious enough for Bedlam, this memorial instead of requiring a justification on my part, deserved in justice and sound policy the  thanks of congress.
(Conclusion of this letter in our next.)
I had other reasons still. Mr. Deane and one of his friends, have been employed for this year and an half, in representing American affairs, in the most deplorable, desperate light, directly contrary to the truth, in all companies in France, Flanders and Holland. I thought it would be very well, for somebody, who was supposed to know something of America, to hold up her cause in a true light. And it had in this respect a good effect. Pray what is to be done about Mr. Deane’s letters? Is he to be still thought in Europe an American Evangelist?  I hope the eyes of congress will be opened, sometime or other.
If you look into my letters, written to congress from Braintree, when I was last at home, you will find that I had apprehensions of the emperor’s joining England. When I drew the memorial I was not wholly without such suspicions, although they were much fainter than when I wrote from Braintree:  indeed upon the whole I was convinced that he would take no part against us.—The English debates in parliament as well as their Gazette’s, were full of a conceit, that the emperor would declare in their favor against America. When I wrote in that memorial those  words, “A system (that of making equitable treaties of commerce, with all the commercial powers, without being governed or monopolized by any) from which the congress never will depart, unless compelled by some powers declaring against them, which is not expected,” I had the emperor and him alone in view. When he saw that memorial, was it not natural for him to say, the manner in which my mother received the American minister, Mr. Lee, and the continual puffs of the English have made the Americans suspect me.—Whom else, except Portugal, can they suspect? All the other powers have declared themselves in their favour or neutral. I will remove this jealousy. I will even see this memorialist. I will join the armed neutrality. I will visit my maritime towns, and make regulations to favour their commerce with America. Nay more, I will do America a greater honour than even France has done. I will adopt their sublime system of reason, philosophy and civilization, by introducing into my dominions, their code of religious liberty, by which I shall favour my commerce with them, as much as I shall do them honour. I will do this memorialist the honour to shew him and all the world that I am of his opinion, that it is of vast importance, that the freedom of enquiry, the right of private judgment, and the liberty of conscience, should be imparted to all mankind.
When the emperor was at Spa, he made a point of doing honour to the Abby Raynal; he admitted him often into his company; and afterwards he pursued the same policy at Brussells. He has lately caused to be written, a letter “Des Fiscaux aux Curés,” in these words: “Monsieur, Le Gouvernment est informe que le Prince Eveque de Liege a fait adresser aux officiaux de son Diocese, des exemplaires d’un imprimè, portant La proscription d’un ouvrage intitulè La Nymphe de Spa, a L’Abbe Raynal, á Ceffet de les remettre aux Curés de leur district: mais comme il est de Regle, dans ce pays, qu’aucune espece d’ouvrage ne peut y etre proscrit, autrement que par l’autorité souvereigne. Leurs Altesses Royalles, nous out charge de vovs faire connoitre, Monsieur, que Leur intention est, que vous ne fassiez, en maniere quelconque, usage des exemplaires de l’imprimerie, portant proscription de l’ouvrage susmentioné, que vous pouvez avoir reg du Prince Eveque de Liege.” These are very illustrious honors done to the Abby Raynal. A gentleman in Holland, one of the greatest historians in Europe, has received a letter from a gentleman at Brussells, informing him of a conversation he had with the Abby verly lately, in which the Abby said—“John Adams est un des plus grands Hommes D’Etat de cette Siecle.” Every person I see who has lately seen the Abby, brings me assurances of his respect and esteem. I have a letter from him, within a few days, in which he says—“I’honore vas talents, le respect votre charactere, et I’aime votre personne.” Surely there are some connections in things; and I should not have all these flattering testimonials if it was thought that I had done any material harm to my country, or to any good cause, by that memorial.
I have one thing more to say to you, my dear friend, in confidence, and then I have done. I saw myself ill-treated and persecuted by a set. I own I seized with pleasure, so fair, so great an opportunity, of giving to my own character a reputation and publicity, which should place it out of the reach of all the little shafts of malice, envy and revenge. I abhor every thing that is personal, and ever did. Through all our contests in Massachusetts, and in congress, I ever avoided, to the utmost of my power, personalties; and I shall never indulge myself in them in Europe. But the die is cast. I may be recalled: but recalling now will not disgrace me.”
Amsterdam, March 1, 1782, transmitted to congress, the following Extract, from the Register Book of the lords the states of Friesland.
The requisition of Mr. Adams, for presenting his letters of credence from the United States of America to their high mightinesses, having been brought into the assembly, and put into deliberation, as also the ulterior address to the same purpose, with a demand of a categorical answer, made by him, as is more amply mentioned in the minutes of their high mightinesses of the 4th of May, 1781, and the 9th of January, 1782: whereupon, it having been taken into consideration, that the said Mr. Adams would probably have some propositions to make to their high mightinesses, and to present to them the principal articles and foundations upon which the congress on their part, would enter into a treaty of commerce and friendship, or other affairs to propose, in regard to which dispatch would be requisite.

It has been thought fit and resolved, to authorize the lords the deputies of this province at the generality, and to instruct them, to direct things at the table of their high mightinesses, in such a manner, that the said Mr. Adams be admitted forthwith, as minister of the congress of North America; with further order to the said deputies, that if there should be made moreover, any similar propositions by the same to inform immediately their noble mightinesses of them. And an extract of the present resolution shall be sent for their information that they may conduct themselves conformably. Thus resolved at the province House, the 26th Feb, 1782. Compared with the aforesaid book to my knowledge.
(Signed) A.J.V. Sminia.
Amsterdam, February 27, 1782—wrote to the honorable Robert H. Livingston, Secretary of State for foreign affairs. “Friesland has at last taken the provincial resolution to acknowledge the Independence, of which United America is in full possession.
It is thought that several cities of Holland will soon follow their example; and some say, it will be followed forthwith by the whole republic. The first burgomaster of this city, has said within a few days past, that in six weeks at farthest, the independence of America would be acknowledged by all seven of the united provinces. But I have no expectation of such haste. This government does nothing with such celerity.
By what I hear and read of their speculations, it seems to me that the general sense is, at present not to shackle themselves with any treaties, either with France or Spain; nor to make any treaty of alliance with America; nor to make even a treaty of commerce with America as yet, for a considerable time; but for the several members of the sovereignty, one after another to acknowledge the independence of America, in the manner that Friesland has done; and for the states, the prince, and the admiralties to exert themselves in preparing a fleet to command the north sea; & wash out some of the stains in their character, which the English have thrown upon it, in their blood. There is a loud cry of vengeance—a stern demand of a fleet and a battle with the English; and if the court contrive to elude it, the stadtholder will run a great risque of his power.
Sensible and candid men tell me, we wait for Spain, and we wait for Russia. We will not make any treaty with you. It is of no great importance to us,  or to you. We see there is a tremendous power rising in the west. We cannot meddle much: but we will in all events be your friends. Whoever quarrels with you, we will not.
In short, I expect no treaty. I do not expect that our independence will be acknowledged by all the provinces for a long time.
Nevertheless it appears to me of indispensable importance, that a minister should reside constantly here, vested with the same powers from congress with which they have honored me. For which reason, having the offer of a large and elegant house, in a fine situation, on a noble spot of ground, at the Hague, at a very reasonable rate, I have in pursuance of the advice of Mr. Barclay, Mr. Dumas, and other friends, purchased it, and shall remove into it, on or before the first of May. In case I should be recalled, or obliged to go away upon other services, any minister that congress may appoint here in my room, will find a house ready furnished, at the Hague ready for him. The negotiation for the purchase was conducted secretly: but when it came to be known, I am informed it gave a great deal of satisfaction in general.
To pay for it, I have applied all the money I had of Mr. de Neufville’s loan, and some cash of my own, which I brought with me from America; and for the second payment I must borrow of a friend, if Dr. Franklin cannot furnish the money: for which indeed, as he has so many demands from every quarter, I do not love to ask him. The house, including purchase and charges, will amount to about sixteen thousand guilders; ten thousand of which I paid yesterday. I have been obliged to take the title in my own name; but shall transfer it to the United States as soon as they are acknowledged, and the account can be settled, provided congress approve the transaction. Otherwise I shall take the risque upon myself, and sell it again. I shall live hereafter, at a smaller rent than I ever did before, though in a house much superior.”
Amsterdam, Feb. 28, 1782—wrote to Mr. Jay: “I have the pleasure to inform you that Friesland has taken the provincial resolution to acknowledge the sovereignty of the United States of America, and  admit their minister to an audience; and have instructed their deputies in the assembly of their high mightinesses at the Hague, to make the motion in eight days from this.
The states of Holland have also taken my last requisition, and transmitted it to the several cities; and to-morrow it is to be taken into consideration in the regency of Amsterdam.
Dort has made a motion in the states of Holland, to acknowledge American independence and admit me to an audience.—Their high mightinesses have encouraging news from Petersburg, and from the East and West Indies: so that, at present, there are appearances that our affairs will go very well here, and come to a speedy treaty. If any thing should delay it, it will be the example of Spain. But I believe even that will not, a great while. One thing is past a doubt; if Spain should now make a treaty with you, this republic would immediately follow the example; which, if any thing can, would accelerate the negotiations for peace.
By the tenth article of the treaty of alliance between France and America, the parties agree to invite in concert, other powers to make common cause, and accede. Will you permit me to suggest an idea? Suppose you write to the French ambassador at Madrid, and cite the words of that tenth article, and request him to join you in an invitation to the king of Spain. Excuse this freedom. You will judge whether it will do.
With great esteem, &c.



John Adams.


